Citation Nr: 1100525	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of 38 U.S.C.A. § 3101, for the pursuit of a 
helicopter pilot's license.  

(The issues of entitlement to an increase in the 20 percent 
evaluation currently assigned for residuals of left (minor) 
shoulder injury and entitlement to a total rating for 
compensation purposes based on individual unemployability will be 
addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 7, to August 18, 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 decision by the VA Vocational 
Rehabilitation and Employment Office which denied the Veteran's 
request for additional rehabilitation training as a helicopter 
pilot.  


FINDING OF FACT

A VA approved helicopter flight training program that is part of 
a program of education leading to a standard college degree is 
not available.  


CONCLUSION OF LAW

The requirements for additional vocational training under the 
provisions of 38 U.S.C.A. § 3101, to obtain a helicopter pilot's 
license have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 
2002); 38 C.F.R. §§ 21.134, 21.294, 21.4235 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is generally required to ensure that the VA's duties to 
notify and assist obligations have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  While it does not appear that the 
Veteran was provided notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) in this matter, such notice is not 
necessary in this case.  

In this regard, the VCAA is inapplicable to claims such as the 
one addressed in this decision.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).  In Barger, the Court held that the VCAA, with 
its expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in that case was not found in Title 
38, United States Code, Chapter 51.  Likewise, the statute at 
issue in this appeal is found in Chapter 31.  

Laws & Regulations

A person is entitled to vocational rehabilitation under United 
States Code Title 38, Chapter 31 if that person is a veteran with 
a service-connected disability compensable at a rate of 20 
percent or more and that person is determined by VA to be in need 
of rehabilitation because of an employment handicap.  See 38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2010).  
"Employment handicap" means an impairment, resulting in 
substantial part from service-connected disability, of a 
veteran's ability to prepare for, obtain, or retain employment 
consistent with such veteran's abilities, aptitudes and 
interests.  See 38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 21.35 
(2010).  

The purpose of Chapter 31, Title 38, United States Code, is to 
provide for all services and assistance necessary to enable 
veterans with service-connected disabilities to achieve 
independence in daily living and, to the extent possible, to 
become employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 21.70 (2010).  

Rehabilitation to the point of employability may include the 
services needed to (1) valuate and improve a veteran's ability to 
undertake training; (2) train a veteran to the level generally 
recognized as necessary for entry into employment in a suitable 
occupational objective.  Where a particular degree, diploma, or 
certificate is generally necessary for entry into the occupation, 
e.g., an MSW for social work, the veteran shall be trained to 
that level.  38 U.S.C.A. §§ 3101, 3104 (West 2002); 38 C.F.R. 
§ 21.72 (2010).  

An Individualized Written Rehabilitation Plan (IWRP) will be 
developed for each veteran eligible for rehabilitation services 
under Chapter 31.  The plan is intended to assist in (1) 
providing a structure which allows VR&E staff to translate the 
findings made in the course of the initial evaluation into 
specific rehabilitation goals and objectives; (2) monitoring the 
Veteran's progress in achieving the rehabilitation goals 
established in the plan; (3) assuring the timeliness of 
assistance by Department of Veterans Affairs staff in providing 
services specified in the plan; and (4) evaluating the 
effectiveness of the planning and delivery of rehabilitation 
services by VR&E staff.  (b) A plan will be prepared in each case 
in which a veteran will pursue (1) A vocational rehabilitation 
program, as that term is defined in § 21.35(i). 38 U.S.C.A. 
§ 3107 (West 2002); 38 C.F.R. § 21.80 (2010).  

The purposes of the IWRP are to (1) identify goals and objectives 
to be achieved by the veteran during the period of rehabilitation 
services that will lead to the point of employability; (2) plan 
for placement of the veteran in the occupational field for which 
training and other services will be provided; and (3) specify the 
key services needed by the veteran to achieve the goals and 
objectives of the plan.  38 U.S.C.A. § 3107 (West 2002); 38 
C.F.R. § 21.84 (2010).  

An individual who is eligible for educational assistance under 10 
U.S.C. chapter 1606 or 38 U.S.C. chapter 30, 32, or 35 is exempt 
from the provisions of paragraphs (a)(2) through (d) of this 
section when his or her courses include flight training that is 
part of a program of education that leads to a standard college 
degree.  38 C.F.R. § 21.4235(f)(1) (2010).  

Factual Background & Analysis

Historically, the record shows that the Veteran was approved for 
vocational training in May 2005, for a career in aviation and 
airport management, to include obtaining a commercial pilot's 
license.  The initial Rehabilitation counseling notes indicated 
that the Veteran also wished to explore the feasibility of 
obtaining a helicopter pilot's license.  The Veteran enrolled at 
Iowa Central Community College to obtain an associate's degree in 
Airport Management in 2005, but was place on academic probation 
in January 2006, due to poor grades during the fall semester.  He 
subsequently obtained a temporary airman's certificate as a 
commercial pilot from the FAA in July 2007.  

In August 2007, the Veteran informed his counselor that he was 
planning to move to Arizona, and was advised that his 
rehabilitation training would require redevelopment through the 
Phoenix VR&E office, should he decide to relocate.  The Veteran 
subsequently relocated to Arizona.  

On a Vocational Exploration evaluation in December 2007, the 
Veteran reported that he completed enough credits for an 
associate's degree and had obtained a commercial pilot's license.  
Parenthetically, the Board notes that the Veteran subsequently 
denied that he had an associate's degree, though at a hearing in 
December 2008, he testified that he had completed approximately 
100 college credit hours which were transferrable toward a 
bachelor's degree in Aviation Airport Management.  In any event, 
in July 2007, the Phoenix VR&E concluded that the Veteran did not 
require additional educational training as a helicopter pilot.  
The VR&E also found that the desired helicopter training did not 
meet the requirements under 38 C.F.R. § 21.134, regarding 
limitations on flight training.  

In a letter from the Phoenix VR&E in July 2008, the Veteran was 
advised that, based on research by the Vocational Exploration 
Report, the additional helicopter training was cost prohibitive, 
and that the labor market for that occupation was not currently 
viable.  The Veteran was offered employment services or 
additional short-term training, but declined the offer for 
additional services, and indicated that he wished to appeal the 
denial of claim for helicopter training.  

At a hearing at the RO in December 2008, the Veteran testified 
that he was about 20 college credit hours short of obtaining a 
bachelor's degree in Aviation Airport Management and wanted to 
complete his degree by obtaining a helicopter pilot's license 
through a private training facility associated with Utah Valley 
State College.  The Veteran testified that helicopter pilots were 
in great demand and that he would be able to find long term 
employment if he were able to obtain his helicopter pilot's 
license.  

As indicated above, VA regulations provide that an individual 
eligible for educational assistance, as in this case, may pursue 
a course in flight training if the training is part of a program 
of education that leads to a standard college degree.  38 C.F.R. 
§ 21.4235(f).  In this case, however, VA VR&E services found that 
the flight program that the Veteran wishes to pursue for 
helicopter training is not offered as part of a college degree 
program.  Furthermore, a labor market analysis conducted by 
vocational exploration services in 2007, found that the 
prevailing wages for helicopter pilots were not much higher than 
the current minimum wage, and that there was no guarantee of 
full-time employment upon successful completion of the course 
curriculum.  While the Veteran offered testimony to the effect 
that helicopter pilots were in great demand and that the pay 
scale started at around $60,000 dollars a year, he has not 
provide VA with any empirical data to support that assertion.  
Under the circumstances, the Board finds that the Veteran's 
request for additional rehabilitation training to obtain a 
helicopter pilot's license is precluded by VA regulations.  

Additionally, while the Veteran argues that he would be able to 
find full-time employment if he was able to obtain a helicopter 
pilot's license, the Board has serious reservations as to whether 
he would satisfy the medical qualifications as a commercial 
pilot.  The Veteran's medical records show that he has 
significant nonservice-connected disabilities, including 
degenerative joint disease of the cervical, thoracic and 
lumbosacral spine segments with reported neurological symptoms 
into his upper and lower extremities.  On a VA examination in 
2010, the Veteran reported that his entire left arm goes "dead" 
when he uses it for any significant period of time.  Thus, it is 
certainly questionable as to whether the Veteran would pass the 
physical requirements to obtain a commercial pilot's license.  

In any event, it should be noted that the purpose of vocational 
rehabilitation and educational training is to prepare the 
individual to re-enter the work force in a designated field.  In 
short, to become employable such that they are able to obtain and 
maintain suitable employment.  To this extent, the Veteran 
reports that he has more than three years of college credits 
toward a degree in Aviation Airport Management and has been 
offered additional vocational rehabilitation training, but has 
declined VR&E services.  


ORDER

Additional vocational rehabilitation training under the 
provisions of 38 U.S.C.A. § 3101, for the pursuit of a helicopter 
pilot's license is denied.  



____________________________________________
RAYMOND FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


